Citation Nr: 1001731	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
ruptured right eardrum.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and a fellow serviceman




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran and his friend/fellow serviceman appeared and 
testified at a personal hearing in November 2009 before the 
undersigned Veterans Law Judge sitting in Philadelphia, 
Pennsylvania.  A transcript of the hearing is contained in 
the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  For non-government records 
reasonable efforts must be made to obtain the authorized 
records, including making at least two requests.  38 C.F.R. 
§ 3.159(b).

The claims file contains the authorizations for records from 
Dr. D. P., from ENT Surgical Group, and from Tobyhanna Army 
Depot.  There was one request made for the records from Dr. 
D. P. and from ENT Surgical without response; however, a 
follow-up request was not made.  It does not appear that a 
request was ever made for the Tobyhanna Army Depot records.  
On remand the RO/AMC should solicit authorization releases 
from the Veteran and attempt to obtain records from these 
facilities/physician again. 

The Veteran's service treatment records are not on file and 
were noted by the National Personnel Records Center (NPRC) in 
May 2007 to have been destroyed in a fire at the NPRC in St. 
Louis, Missouri, in 1973.  The United States Court of Appeals 
for Veteran's Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

During his travel board hearing the Veteran and his fellow 
serviceman, D.C., testified that during training they were 
helping to construct a pontoon when the Veteran's eardrum was 
perforated.  The Veteran stated that during the pontoon 
exercise he got water in his right ear.  D.C. noted that upon 
waking up the next morning the Veteran's face was swollen on 
the right side and that he had pus and blood coming out of 
his ear.  They both stated that the Veteran then sought 
treatment for his ear.  The Veteran testified that he was put 
on antibiotics for two weeks.  Additionally, the Veteran and 
D.C. reported that the Veteran began to have hearing problems 
in service.  D.C. related that the Veteran often said 
something was not right with his ears.  They both indicated 
that though the Veteran served as a cook as his military 
occupation, that he went through training and shot bazookas.  

Of note, the record contains a May 1975 rating decision which 
denied the Veteran's claim for service connection for a left 
ear condition.  Though the claim is no longer in the claims 
file, it notes that he stated he punctured his left ear drum 
in service in 1953 and that he was treated by a Dr. B. for an 
ear condition in 1955.  Also in the claims file is a medical 
statement from Dr. B., dated in April 1975, which noted that 
he treated the Veteran in 1963 for a discharge from his left 
ear, "began in service."  He also diagnosed him with 
moderate high tone hearing loss on the medical statement 
form.  If possibly records from Dr. B. (who was also 
mentioned in the 2009 testimony) should be obtained.

In determining whether the duty to assist requires that a VA 
medical examination be provided or a medical opinion be 
obtained with respect to a claimant's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here the Veteran and his fellow serviceman have 
testified that he injured his right ear in service, and that 
his hearing problems began in service.  His service treatment 
records are unavailable, and there are private records in the 
claims file showing that he has been treated for his hearing 
loss.  Therefore, on remand the Veteran should be scheduled 
for a VA audiological examination and opinion as to whether 
he currently has a hearing loss disability according to the 
provisions of 38 C.F.R. § 3.385 and, if so, if there is at 
least a 50 percent probability or greater (at least as likely 
as not) that he has bilateral hearing loss as a result of 
active service.  Additionally, the VA examiner should provide 
an opinion as to if there are residuals of a ruptured right 
ear drum or other right ear condition and a statement as to 
whether it is as least as likely as not a result of service, 
with rationales provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) and as interpreted by the 
Courts, are fully complied with and 
satisfied.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his hearing loss, and 
residuals of a right perforated eardrum.  
Of particular interest are records from 
Tobyhanna Army Depot, Dr. D. P., ENT 
Surgical Group, and Dr. B. (as noted in 
the April 1975 medical statement).  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After any records are obtain and 
associated with the claims file, the 
Veteran should be scheduled for a VA 
audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has: (1) bilateral hearing 
loss and/or (2) residuals of a ruptured 
right eardrum as a result of active 
service.  The examiner should be informed 
that service medical records are 
unavailable, that the Veteran testified 
that he got water in his right ear, his 
face swelled up, and he was treated with 
antibiotics in service.  He also testified 
he had recreational noise exposure after 
service (hunting) and occupational noise 
exposure after service (wood cutting 
machines with earplugs).  The examiner 
should note the April 1973 medical 
statement by Dr. B. 

All indicated tests and studies are to be 
performed.  The examination must include 
puretone thresholds and the Maryland CNC 
speech discrimination test.  Prior to the 
examination, the claims folder must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

